Citation Nr: 0021429	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-46 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for heart problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1994.

This appeal arose from a September 1995 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In April 1998, this issue was remanded by 
the Board of Veterans' Appeals (Board) for further 
evidentiary development.  In April 2000, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of the benefit sought.


FINDING OF FACT

The veteran has not shown through competent medical evidence 
that he suffers from heart disease which can be related to 
his period of service.  


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for heart disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
heart disease, which he has asserted had its onset in 
service.  He stated that he began to experience symptoms in 
service from which he still suffers.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where a veteran has served for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim may still be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  

The veteran contends that inservice complaints of chest pain 
with palpitations represented the initial manifestations of 
current heart disease.  The service medical records did 
contain references to EKG's performed in the 1980's and 
1990's which noted the presence of left ventricular 
hypertrophy and first degree AV block.  Otherwise, the 
cardiac evaluations were within normal limits.

The veteran was examined by VA in August 1995.  He referred 
to experiencing chest pain once or twice a week.  The 
examination was essentially within normal limits, except for 
the finding of a I-II/IV systolic murmur.  The examiner felt 
that an echocardiogram would be helpful in determining the 
cause of his complaints of chest pain.  The diagnosis was 
atypical chest pain of unknown etiology.  

This case was then remanded so that treatment records could 
be obtained and a VA examination conducted.  The veteran 
never responded to a request that he sign a release so that 
the RO could obtain private records that he had referred to.  
Records of February 1994 to August 1997 treatment at Keesler 
Air Force Base were obtained.  These mainly referred to 
treatment of a dependent.  However, on August 30, 1996, the 
veteran was seen with complaints of left-sided chest pain; 
this was described as a dull pain which increased with 
inspiration.  He noted that he had had chest pain with 
palpitations since 1985.  He commented that he was truck 
driver, who drove 8 to 10 hours per day; he would rest the 
left arm on the window while driving.  His heart displayed a 
regular rate and rhythm.  There was no chest pain at the time 
of the examination.  A chest x-ray showed an irregularity of 
the 6th costovertebral joint.  The impression was 6th 
costovertebral joint inflammation.  There was no diagnosis of 
heart disease made.

The RO then scheduled the veteran for a VA examination.  He 
failed to report to this examination.  In February 2000, he 
was sent correspondence requesting that he indicate whether 
or not he was willing to report for an examination.  He 
failed to respond to this correspondence.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself.  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence of record, the Board observes 
that there is no competent (i.e., medical) evidence 
establishing the existence of a current disability, namely, 
heart disease, which had its origins in service or within the 
applicable presumptive period following service.  Nor is 
there competent evidence linking any current subjective 
complaints to those made in service.  Again, it is noted that 
the veteran failed to report for a VA examination that would 
have addressed these questions.  However, the available 
evidence of record does not indicate that a disability for 
which service connection could be awarded currently exists.  

As noted above, both the establishment of a current 
disability and the establishment of a nexus between the 
current disability and service require more than just lay 
testimony.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93. 95 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the diagnosis or development 
of his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent medical evidence, the veteran's 
claim of entitlement to service connection for heart disease 
is not well grounded and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for heart disease is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

